Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Printer Rush on 2/22/21.
Claims 1-4, 17-20, 22-26 and 28-36 are pending.
Claims 1-4, 17-20, 22-26 and 28-36 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty (Reg. No. 76,788) on 3/1/21.

The application has been amended as follows: 

	In the Claims:
 
		Please amend the claims as follows:

1.    (Previously Presented) A method for operating a storage device, comprising: 


booting the storage device with the new firmware loaded into the volatile memory device;

updating a firmware slot on a second non-volatile memory device of the storage device with the new firmware;

rebooting the storage device with the new firmware loaded into the volatile memory device when the storage device power cycles while updating the firmware slot on the second non-volatile memory device with the new firmware; and

updating a status of the second non-volatile memory device once the firmware slot is finished updating.

2.    (Original) The method of claim 1, wherein the first non-volatile memory device is a NAND memory device.

3.    (Original) The method of claim 1, wherein the second non-volatile memory device is a NOR memory device.

4.    (Original) The method of claim 1, wherein the volatile memory device is a DRAM device.

5-16. (Canceled)
 
17. (Previously Presented) A data storage device, comprising: a plurality of non-volatile memory devices; one or more volatile memory devices; and
a controller coupled to the plurality of non-volatile memory devices and the one or more volatile memory devices, wherein the controller is configured to:

boot the data storage device with an original firmware from a first nonvolatile memory device of the plurality of non-volatile memory devices;

load a firmware update into the one or more volatile memory devices; reboot the data storage device with the firmware update loaded into the one or more volatile memory devices when the data storage device power cycles while writing the firmware update to the first non-volatile memory device; and write the firmware update to the first non-volatile memory device.

18.    (Original) The data storage device of claim 17, wherein the plurality of nonvolatile memory devices comprise one or more NOR memory devices and one or more NAND memory devices.

19.    (Original) The data storage device of claim 18, wherein the controller is further configured to write the firmware update to a second non-volatile memory device of the plurality of non-volatile memory devices.

20.    (Original) The data storage device of claim 19, wherein the first non-volatile memory device is a NOR memory device, and the second non-volatile memory device is a NAND memory device.

21.    (Canceled)

22.    (Previously Presented) A data storage device, comprising: a plurality of non-volatile memory devices;
 
one or more volatile memory devices;

means for booting the data storage device with an original firmware stored in a first non-volatile memory device of the plurality of non-volatile memory devices, wherein the first non-volatile memory device is a NOR memory device;

means for writing an updated firmware to a second non-volatile memory device of the plurality of non-volatile memory devices, wherein the second non-volatile memory device is a NAND memory device;

means for storing the updated firmware in the one or more volatile memory devices;



means for writing the updated firmware to the first non-volatile memory device.

23.    (Original) The data storage device of claim 22, further comprising means for updating a status of the first non-volatile memory device, wherein the status of the first memory device indicates whether the updated firmware was entirely written to the first non-volatile memory device.

24.    (Original) The data storage device of claim 22, wherein the one or more volatile memory devices comprise at least one DRAM device.

25.    (Original) The data storage device of claim 24, wherein the updated firmware is stored in the at least one DRAM device of the one or more volatile memory devices.

26.    (Original) The data storage device of claim 25, further comprising means for rebooting the data storage device with the updated firmware after the data storage device power cycles while writing the updated firmware to the first non-volatile memory device.

27.    (Canceled)


a controller coupled to the plurality of non-volatile memory devices and the one or more volatile memory devices, wherein the controller is configured to:

boot the data storage device with an original firmware from a first nonvolatile memory device of the plurality of non-volatile memory devices wherein the first non-volatile memory device is a NOR memory device;

load a firmware update into the one or more volatile memory devices; write the firmware update to a second non-volatile memory device of the plurality of non-volatile memory devices, wherein the second non-volatile memory device is a NAND memory device;

reboot the data storage device with the firmware update loaded into the one or more volatile memory devices; and

write the firmware update to the first non-volatile memory device.

29.    (Previously Presented) The data storage device of claim 28, wherein the plurality of non-volatile memory devices comprise one or more NOR memory devices and one or more NAND memory devices, and wherein the controller is further configured to write the firmware update to a second non-volatile memory device of the plurality of non-volatile memory devices.

30.    (Previously Presented) The data storage device of claim 29, wherein the controller is further configured to reboot the data storage device with the firmware update loaded into the one or more volatile memory devices when the data storage device power cycles while writing the firmware update to the first non-volatile memory device.

31.    (Previously Presented) The data storage device of claim 28, further comprising means for updating a status of the first non-volatile memory device, wherein the status of the first memory device indicates whether the updated firmware was entirely written to the first non-volatile memory device.

32. (Previously Presented) The data storage device of claim 28, wherein the one or more volatile memory devices comprise at least one DRAM device, and wherein the updated firmware is stored in the at least one DRAM device of the one or more volatile memory devices.

33

means for booting the data storage device with an original firmware stored in a first non-volatile memory device of the plurality of non-volatile memory devices;

means for writing an updated firmware to a second non-volatile memory device of the plurality of non-volatile memory devices;

means for storing the updated firmware in the one or more volatile memory devices;

means for rebooting the data storage device with the updated firmware stored in the one or more volatile memory devices;

means for rebooting the data storage device with the updated firmware after the data storage device power cycles while writing the updated firmware to the first nonvolatile memory device; and

means for writing the updated firmware to the first non-volatile memory device.

34

35

36

END –

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/